Exhibit In re CROCHET & BOREL SERVICES, INC. Case No. 08-10290 (BLS) Debtor Reporting Period: June1 through June30 BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page. (Bank account numbers may be redacted to last four numbers.) Operating # Payroll # Tax # Other # BALANCE PER BOOKS 119,569.56 BANK BALANCE 119,569.56 (+) DEPOSITS IN TRANSIT (ATTACH LIST) (-) OUTSTANDING CHECKS (ATTACH LIST) : OTHER (ATTACH EXPLANATION) ADJUSTED BANK BALANCE * 119,569.56 *"Adjusted Bank Balance" must equal "Balance per Books" DEPOSITS IN TRANSIT Date Amount Date Amount CHECKS OUTSTANDING Ck. # Amount Ck. # Amount OTHER
